Citation Nr: 0534262	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-13 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation for stress urinary 
incontinence in excess of 40 percent for the period December 
31, 1994 through December 4, 1998, in excess of 20 percent 
for the period December 5, 1998 through November 16, 2004, 
and in excess of 10 percent for the period beginning November 
17, 2004.   

2. Entitlement to service connection for myomatous uterus 
status post total vaginal hysterectomy secondary to the 
veteran's service-connected stress urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
December 1994 and a prior period of approximately 3 years 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and May 1997 rating decisions 
by the Department of Veterans Affairs (VA) Regional Offices 
(RO's) in Roanoke, Virginia and St. Petersburg, Florida, 
respectively.  

The Board notes that, by a March 1995 rating decision, 
service connection was granted for stress urinary 
incontinence with a noncompensable evaluation, effective 
December 31, 1994.  The veteran was notified of this decision 
in April 1995.  In May 1995, the RO issued another rating 
decision in which the noncompensable evaluation for the 
veteran's stress urinary incontinence was continued.  In 
August 1995, the veteran submitted a notice of disagreement 
to the May 1995 rating decision and a statement of the case 
(SOC) was issued in October 1995.  A supplemental statement 
of the case (SSOC) was issued in November 1995 and the 
veteran's VA Form 9 was received in April 1996.     

In July 1998, the Board remanded the issue of entitlement to 
an increased (compensable) evaluation for stress urinary 
incontinence.  	

In July 2002, the Board denied the veteran's claim for a 
compensable rating for stress urinary incontinence and 
remanded the issues of entitlement to service connection for 
myomatous uterus status post total vaginal hysterectomy 
secondary to the veteran's service-connected stress urinary 
incontinence and entitlement to a temporary total disability 
rating for a service-connected disability requiring 
convalescence under the provisions of 38 C.F.R. § 4.30 for 
the issuance of a statement of the case (SOC).  The appellant 
appealed the denial of the claim for a compensable rating for 
stress urinary incontinence to United States Court of Appeals 
for Veterans Claims (Court).  By an April 2003 Court order, 
the Board's decision was vacated and remanded.  

In October 2003, a video conference was conducted by a now 
retired Veterans Law Judge.  The veteran was apprised of the 
fact that the Veterans Law Judge who conducted the hearing 
was no longer employed by the Board and informed that he had 
the right to have another hearing by a Veterans Law Judge.  
In this regard, the veteran submitted correspondence, 
received November 2005, in which she indicated that she did 
not want an additional hearing.  

In March 2004, the Board denied the issue of entitlement to a 
temporary total disability rating for a service-connected 
disability requiring convalescence under the provisions of 38 
C.F.R. § 4.30 and remanded the issues of entitlement to a 
compensable rating for stress urinary incontinence and 
entitlement to service connection for myomatous uterus status 
post total vaginal hysterectomy secondary to the veteran's 
service-connected stress urinary incontinence.     

By a January 2005 rating decision, the RO increased the 
evaluation of the veteran's service-connected stress urinary 
incontinence to 40 percent effective December 31, 1994.  A 20 
percent evaluation was assigned from December 5, 1998 and an 
evaluation of 10 percent was assigned effective November 17, 
2004.  

The issue of entitlement to service connection for myomatous 
uterus status post total vaginal hysterectomy secondary to 
the veteran's service-connected stress urinary incontinence 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period December 31, 1994 through December 4, 
1998, the veteran's stress urinary incontinence was not 
manifested by use of absorbent materials which needed to be 
changed more than four times per day.  

2.  For the period December 5, 1998 through November 16, 
2004, veteran's condition did not require the wearing of 
absorbent materials that needed to be changed 2 to 4 times a 
day, nor was her condition manifested by daytime voiding 
intervals of less than one hour and she was not awakened to 
void five or more times per night 

3.  For the period beginning November 17, 2004, the veteran's 
condition does not require the wearing of absorbent 
materials, nor is her condition manifested by daytime voiding 
intervals between one and two hours and she is not awakened 
to void three to four times per night.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for stress urinary incontinence, for the period December 31, 
1994 through December 4, 1998, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, 
Diagnostic Code (DC) 7517 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for stress urinary incontinence, for the period December 5, 
1998 through November 16, 2004, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, 
Diagnostic Code (DC) 7517 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for stress urinary incontinence, for the period beginning 
November 17, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic 
Code (DC) 7517 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the three volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records; 
the appellant's contentions, including testimony provided at 
an October 2003 Board video conference hearing; VA treatment 
records; multiple VA examination reports; and, multiple 
private treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The veteran's stress urinary incontinence has been rated 
under 38 C.F.R. § 4.115b, DC 7517.  DC 7517 concerns bladder 
injuries, which are rated on the basis of voiding 
dysfunction.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Such disability requiring the 
wearing of absorbent materials which must be must be changed 
2 to 4 times per day warrants a 40 percent disability rating.  
A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  Id.

Service medical records reveal, in pertinent part, that the 
veteran sought outpatient treatment in November 1994, 
complaining that she was leaking urine primarily with 
laughing, jumping, or running (but not at other times).  She 
was assessed as having probable stress urinary incontinence.

During a post-service outpatient visit (the date of which is 
not known), the veteran reported that she wore pads and was 
"always wet."  At another post-service outpatient visit (the 
date of which is also not known), the veteran reported 
leaking primarily with exercise (not at rest), and that this 
was becoming more problematic.  She was not emptying 
completely, just small amounts.  She had nocturia once per 
night, but no urgency.  Generally she urinated every two 
hours.  During this examination, the physician noted leakage 
with coughing and urethral instability.  The veteran was 
assessed as having genuine stress urinary incontinence.

The veteran filed a claim for service connection for loss of 
bladder control in January 1995.  By a March 1995 rating 
decision, the RO granted service connection for recurrent 
urinary tract infections and cystitis with stress urinary 
incontinence, claimed as loss of bladder control, and 
assigned a noncompensable rating effective from December 
1994.

During an April 1995 outpatient visit, the veteran reported 
that she wore a pad for urine and was seeing a urologist.  A 
pelvic examination was deferred.  By a May 1995 rating 
decision, the RO confirmed this noncompensable rating, and 
the veteran appealed.

At an October 1995 outpatient visit, she reported an acute 
onset of dysuria, polyuria, oliguria, and cramping.  She was 
later seen in an emergency room that day complaining of 
increased urgency, although she denied having any dysuria or 
abdominal pain.  No masses were found on examination and she 
was assessed as having a urinary tract infection.  Later that 
month, she returned to the clinic and it was noted that her 
urinary tract symptoms and infection had resolved.  In 
December 1995, the veteran again complained of stress 
incontinence.  She reported that she was wetting herself with 
coughs and sneezes, and that this had worsened since she gave 
birth to her last child.  Examination was within normal 
limits except for a noted gray and white discharge.

At a February 1996 private examination, the veteran reported 
worsening stress urinary incontinence, stating that this 
condition required the use of two to three pads every day, 
whether she was at work, school, or home.  Kegel exercises 
had not been helpful.  The incontinence would primarily occur 
with stresses such as sneezing or coughing, but also 
occasionally happened while walking.  She had a low level of 
urge and had occasional urge incontinence if she was unable 
to get to a bathroom on time.  She had had several episodes 
of urinary tract infections and in the prior year, she had 
been treated twice with antibiotics.  It was noted that 
during this examination, with a relatively full bladder, the 
veteran did not have a positive stress test.  In a separate 
letter, the examining physician concluded that the veteran 
had genuine stress incontinence "with some urge."

During a March 1996 urodynamics study, the veteran was 
initially negative on cough, valsalva, heel jump and running 
water tests.  Subsequent tests were also negative for drips 
except for positive heel jump.  The assessment of the 
urodynamics study was detrusor instability.

The veteran was seen again in an outpatient setting in April 
1996, where a stress test was negative.  The examiner noted 
that because of the essential lack of urinary incontinence on 
testing (i.e., only a few drops), her degree of incontinence 
did not seem that significant.  She had been taking 
medication for her urinary tract condition, but without any 
real benefit.  She was to try doing bladder drills, and 
future testing with a Pyridium pad was considered to confirm 
the extent of her urinary incontinence.  The physician 
concluded that the veteran appeared to have a mixed picture 
of detrusor instability as well as an anatomic problem 
compatible with genuine stress incontinence.

In an April 1996 substantive appeal, the veteran asserted 
that she changed pads on a good day at least twice (although, 
depending on her activities, it would sometimes increase to 
four times a day).  She indicated that she was seeking a 40 
percent rating for incontinence.

In May 1996, the veteran did a Pyridium pad test and brought 
in the pads that she used, which were barely stained.  While 
the significance of her symptoms was then discussed, the 
veteran indicated that she was still concerned that she might 
lose urine at any time.  She was going to try Kegel exercises 
over the next three months and would keep a daily log to 
measure any improvement.  The veteran was also given a 
prescription for medication which she was to take prior to 
athletic activity to help prevent urinary incontinence.

Upon VA examination in December 1996, the veteran again 
complained of stress incontinence.  A pelvic examination was 
not conducted, and she was diagnosed as having a history of 
stress incontinence since 1991 and pelvic relaxation.  It was 
indicated that the Kegel exercises had been of little value.

At a March 1997 outpatient visit, the veteran said that she 
was still leaking significantly, before and after activity.  
During a subsequent visit in March 1997, she reported being 
bothered enough by the urine loss that she wanted to attempt 
a definitive treatment.  The Kegel exercises had not helped 
and although she had tried different medications (some of 
which had helped), she continued to experience urine loss.  
The veteran was advised that an urethrosuspension might help 
her but was not guaranteed to fix the problem.  The 
impression during this visit was that she had "mixed urinary 
incontinence" and a myomatous uterus.

In April 1997, the veteran underwent a total vaginal 
hysterectomy and a modified Stamey urethropexy Mitek 
orthopedic anchor permanent fixation to the pubic bone. By 
May 1997, she was doing well postoperatively.  The veteran 
complained of spotting during a September 1997 visit, and was 
assessed as having rule out vaginal bleeding.  By January 
1998, the veteran reported leakage as manifested by spots on 
pads (one a day), although there was no leaking with 
activity.  She reported urinary frequency with urgency, but 
denied any nocturia.

During a September 1998 routine examination, the veteran's 
history of having undergone a total hysterectomy was noted, 
but no discharge was found on examination.  The veteran's 
incontinence was noted to have improved since surgery.  At 
outpatient gynecological visits in October 1998 and December 
1998, no complaints or findings were made concerning 
incontinence.

At a December 1998 VA genitourinary examination, the veteran 
reported that since her April 1997 surgery, her urinary 
incontinence had not completely resolved.  She reported that 
she wore approximately two pads a day for the control of the 
incontinence (although they did not fill completely).  She 
stated that she was not incontinent at night but she would 
experience urinary frequency.  While she was not content with 
her post-operative situation, she refused to consider further 
surgery.  She did not have any dysuria, gross hematuria or 
any other significant urinary complaints.  She deferred a 
pelvic examination, as she had undergone one recently, and 
she did not want any treatment of her current incontinence.  
The examiner assessed the veteran's stress urinary 
incontinence as mild.

During an August 1999 outpatient visit, the veteran 
complained of problems with urinary incontinence since she 
had lost weight.  In September 1999, the veteran sought 
outpatient treatment for vaginitis, but no complaints or 
findings concerning urinary incontinent were made, nor were 
such complaints or findings made during a routine examination 
conducted later that month.

At an October 2003 Board video conference hearing, the 
veteran indicated that she still had incontinence, but 
testified that it was "not to the extent as it was before."  
She testified that she still wore a pad, but it was noted to 
be inaudible in the transcript how many times per day she 
changed the pad.   

A November 2004 VA examination report stated that the veteran 
reported having only dripping of her urine following 
urination.  It was stated that she no longer had stress 
incontinence and that she no longer used a pad.  
Additionally, she reported that she no longer tended to wet 
her pants.  The veteran denied dysuria, hematuria, or urinary 
frequency, but she reported nocturia about twice a night.  
She had no vaginal discharge, but she had a foul smell in the 
area and tended to have itching around the vagina.  She 
denied pain on intercourse, but reported that she had 
momentary sharp-type pains in the suprapubic area in the 
region of the incision.  The examiner stated that he did not 
perform a gynecological examination.  He did note that the 
veteran had a well-healed, nontender, suprapubic scar from 
her hysterectomy.  

Finally, an April 2005 VA gynecology consult report noted the 
veteran's hysterectomy, but stated that she had no 
gynecologic complaints, other than lately experiencing a 
slight odorous vaginal discharge.  She had no pelvic pain and 
there was no itchiness.  The report indicated that the 
veteran did not have urinary tract infections or 
incontinence.  Upon physical examination, there were no 
external lesions or deformities.  The examiner noted a 
grayish vaginal discharge and stated "good estrogen 
effect."  The impression was bacterial vaginosis, with mild 
moniliasis and status post vaginal hysterectomy/bladder 
repair.  

As has been discussed supra, the original rating decision 
regarding the veteran's service-connected stress urinary 
incontinence was rendered in March 1995, which granted 
service connection and assigned a noncompensable evaluation 
effective December 31, 1994.  The veteran did not appeal this 
rating decision, instead submitting an NOD specifically as to 
the May 1995 rating decision, which continued the 
noncompensable evaluation.  Indeed, the evaluation for the 
veteran's stress urinary incontinence remained noncompensable 
until the January 2005 rating decision, wherein the RO 
assigned a 40 percent for the period December 31, 1994 
through December 4, 1998, a 20 percent for the period 
December 5, 1998 through November 16, 2004, and a 10 percent 
for the period beginning November 17, 2004.  The RO 
specifically informed the veteran in the rating decision that 
the effective date for the 40 percent evaluation was December 
31, 1994, "since you have continuously prosecuted your claim 
since that date."  However, given the above, the matter on 
appeal is not a true Fenderson scenario.  Nonetheless, an 
evaluation higher than 40 percent has not been shown to have 
been warranted at any time during the appeal period, as the 
evidence of record does not show that the veteran was 
required to wear absorbent materials that needed to be 
changed more than four times a day.  Again, such is required 
to be shown in order to warrant a 60 percent evaluation for 
voiding dysfunction.  Moreover, an evaluation higher than 40 
percent is not available for either urinary frequency or 
obstructed voiding.  The Board also notes that 30 percent is 
the highest evaluation available for urinary tract 
infections.        
  
Accordingly, the Board will now consider whether an 
evaluation in excess 20 percent is warranted for the period 
December 5, 1998 through November 16, 2004, and whether an 
evaluation in excess of 10 percent is warranted for the 
period beginning November 17, 2004.    

Again, the veteran reported in the December 5, 1998 VA 
genitourinary examination that her urinary incontinence had 
not completely resolved and stated that she wore 
approximately two pads a day for the control of the 
incontinence (although they did not fill completely).  She 
stated that she was not incontinent at night but she would 
experience urinary frequency.  While she was not content with 
her post-operative situation, she refused to consider further 
surgery.  She did not have any dysuria, gross hematuria or 
any other significant urinary complaints.  The examiner 
assessed the veteran's stress urinary incontinence as mild.  
In September 1999, the veteran sought outpatient treatment 
for vaginitis, but no complaints or findings concerning 
urinary incontinent were made, nor were such complaints or 
findings made during a routine examination conducted later 
that month.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the period December 5, 1998 through 
November 16, 2004.  In order for a higher evaluation to be 
warranted, the evidence would need to show either that the 
veteran's condition required the wearing of absorbent 
materials that needed to be changed 2 to 4 times a day, or 
that she had daytime voiding of intervals less than one hour 
or that she awakened to void five or more times per night 
(the evidence does not illustrate that the veteran suffered 
from obstructed voiding or urinary tract infections during 
this period).  However, although it was stated that the 
veteran reported wearing pads in the December 1998 VA 
examination report, the evidence of record neither shows that 
the veteran was required to change the pads 2 to 4 times a 
day nor that she had daytime voiding intervals of less than 
one hour or that she awakened to void five or more times per 
night.  

As for whether an evaluation in excess of 10 percent is 
warranted for the period beginning November 17, 2004, the 
Board finds that the preponderance of the evidence is also 
against the veteran's claim for this period.  In this regard, 
the Board emphasizes that the November 2004 VA examination 
report stated that the veteran reported having only dripping 
of her urine following urination and that she no longer had 
stress incontinence and that she no longer used a pad.  
Additionally, she reported that she no longer tended to wet 
her pants.  The veteran denied dysuria, hematuria, or urinary 
frequency, but she reported nocturia about twice a night.  
Finally, the April 2005 VA gynecology consult report noted 
the veteran's hysterectomy, but stated that she had no 
gynecologic complaints, other than lately experiencing a 
slight odorous vaginal discharge.  She had no pelvic pain and 
there was no itchiness.  The report indicated that the 
veteran did not have urinary tract infections or 
incontinence.  In order for an evaluation in excess of 10 
percent to be warranted, the evidence would need to show 
either that the veteran wore absorbent materials that needed 
to be changed less than 2 times per day, or that she had 
daytime voiding intervals between one and two hours or that 
she awakened to void three to four times per night (again, 
the evidence does not illustrate that the veteran suffered 
from obstructed voiding or urinary tract infections during 
this period).  However, the evidence for this period 
illustrates that the veteran no longer wears pads and that 
she no longer has urinary frequency.  She did report nocturia 
about twice a night, but this warrants only a 10 percent 
evaluation.   

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service- 
connected stress urinary incontinence is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter informed the 
appellant that, in order to establish entitlement to an 
increased evaluation for her service-connected disability, 
the evidence needed to show that her service-connected 
disability had gotten worse.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2004 letter, as well as a May 2005 letter, 
informed the veteran that that VA's duty to assist included 
developing for all relevant records from any federal agency 
(to include military records, VA medical records, or Social 
Security Administration records), and making reasonable 
efforts to get relevant records not held by a federal agency 
(to include from state or local governments, private doctors 
and hospitals, or current or former employers).  The letter 
also informed the veteran that VA would provide a medical 
examination or obtain a medical opinion if it was determined 
that such was necessary to decide her claim.    
     
In addition, the February 2005 and July 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, she 
was notified that VA would obtain her service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran submit to VA any 
treatment records pertinent to the claimed conditions.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  For instance, the February 2005 and 
July 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice letters, combined with 
the February 2005 and July 2005 SSOC's, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 


VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

An evaluation for stress urinary incontinence in excess of 40 
percent for the period December 31, 1994 through December 4, 
1998, is denied.  

An evaluation for stress urinary incontinence in excess of 20 
percent for the period December 5, 1998 through November 16, 
2004, is denied.  

An evaluation for stress urinary incontinence in excess of 10 
percent for the period beginning November 17, 2004 is denied.  


REMAND

The veteran is claiming entitlement to service connection for 
myomatous uterus status post total vaginal hysterectomy 
secondary to the service-connected stress urinary 
incontinence.
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

The examiner in the November 2004 VA examination indicated in 
the report that it was his opinion that the veteran's stress 
urinary incontinence developed prior to the discovery of her 
enlarged uterus and fibroids and that, therefore, it was 
probably not connected.  He did state that the veteran's 
uterus became so enlarged that it tended to aggravate her 
stress urinary incontinence, finally requiring a hysterectomy 
and a bladder tack.  This is the converse of the facts in the 
Allen case.  See Johnston v. Brown, 10 Vet. App. 80 (1997) 
(On appeal from Board disallowance of increased rating for 
residuals of shell fragment wounds, the appellant argues that 
he is entitled to increased disability compensation because 
his service-connected conditions have made his life more 
difficult in his wheelchair (the result of his non-service-
connected back problem); i.e., he complains that his wrist 
hurts from pushing himself in his wheelchair and that his 
chest wounds cause him pain when getting in and out of his 
wheelchair and while using crutches.  The Court finds that 
the argument is the converse of the facts in Allen v. Brown, 
7 Vet. App. 439 (1995): that non-service-connected injuries 
are aggravating service-connected disabilities.  Because 
section 3.310(a) and Allen require that the service-connected 
condition be the causative factor, not the acted-upon factor, 
they are not applicable.)  Nonetheless, the Board finds that 
the November 2004 VA examination report is inadequate in 
that, for example, the examiner concluded that simply because 
the stress urinary incontinence preceded the discovery of the 
enlarged uterus and fibroids, the two were probably not 
connected.  Furthermore, despite the above, the Board finds 
that the question of whether the veteran's myomatous uterus 
status post total vaginal hysterectomy was aggravated by the 
service-connected stress urinary incontinence was not 
definitively answered.  Therefore, it has been determined 
that the veteran should be afforded another VA examination.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
examination regarding her myomatous 
uterus status post total vaginal 
hysterectomy performed on April 15, 1997.  
The examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) the veteran's myomatous 
uterus status post total vaginal 
hysterectomy is related to her military 
service or, 2) was (a) caused by her 
service-connected stress urinary 
incontinence and, if not directly caused, 
(b) aggravated by the service-connected 
stress urinary incontinence.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination, to 
specifically include a review of the 
November 2004 VA examination report.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


